248 F.2d 736
GRACE LINE, Inc., as owner of THE SANTA ROSA, Libellant-Appellee,v.THE C. HAYWARD MESECK, Respondent, Meseck Towing Lines,Inc., Claimant-Appellant.
No. 46, Docket 24646.
United States Court of Appeals Second Circuit.
Argued Oct. 11, 1957.Decided Oct. 31, 1957.

Vincent A. Catoggio, of Purdy, Lamb & Catoggio, New York City, for claimant-appellant.
Raymond T. Greene, of Kirlin, Campbell & Keating, New York City, for libellant-appellee.
Before CLARK, Chief Judge, and LUMBARD and MOORE, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Herlands, D.C.S.D.N.Y., 150 F. Supp. 425.